       Case 2:18-cv-07723-SJO-JPR Document 23-1 Filed 10/26/18 Page 1 of 2 Page ID #:263


                    1 LATHAM & WATKINS LLP
                        Daniel Scott Schecter (Bar No. 171472)
                    2     daniel.schecter@lw.com
                        R. Peter Durning, Jr. (Bar No. 277968)
                    3     peter.durning@lw.com
                        Samantha P. Koppel (Bar No. 313479)
                    4     samantha.koppel@lw.com
                      10250 Constellation Boulevard, Suite 1100
                    5 Los Angeles, California 90067
                      Telephone: (424) 653-5500
                    6 Facsimile: (424) 653-5501
                    7 Attorneys for Specially Appearing
                      Respondent Jia Yueting
                    8
                    9                     UNITED STATES DISTRICT COURT
               10                       CENTRAL DISTRICT OF CALIFORNIA
               11                                   WESTERN DIVISION
               12
                  SHANGHAI QICHENGYUEMING                     CASE NO. 2:18-cv-7723 SJO (JPRx)
               13 INVESTMENT PARTNERSHIP
                  ENTERPRISE (LIMITED                         The Honorable S. James Otero
               14 PARTNERSHIP),
                                                              DECLARATION OF DANIEL SCOTT
               15                     Petitioner,             SCHECTER IN SUPPORT OF
                                                              MOTION TO QUASH
               16            v.
               17 JIA YUETING,
               18     Specially Appearing Respondent.
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                  DECLARATION OF DANIEL SCOTT SCHECTER
ATTORNEYS AT LAW
  CENT UR Y CIT Y
       Case 2:18-cv-07723-SJO-JPR Document 23-1 Filed 10/26/18 Page 2 of 2 Page ID #:264


                    1                DECLARATION OF DANIEL SCOTT SCHECTER
                    2         I, Daniel Scott Schecter, hereby declare the following:
                    3         1. I am an attorney at the law firm of Latham & Watkins, LLP, a member in
                    4 good standing of the bar of the State of California and the bar of this Court, and
                    5 counsel for Specially Appearing Respondent Jia Yueting. By reason of the
                    6 foregoing, I have personal knowledge of the matters set forth in this declaration,
                    7 and if called upon to do so, could and would competently testify thereto under
                    8 oath.
                    9         2. On October 2, 2018, I participated in a meet-and-confer discussion with
               10 counsel for Petitioner Shanghai Qichengyueming Investment Partnership
               11 Enterprise (“SQ”) on the issues raised by Mr. Jia’s concurrently filed motion to
               12 quash for insufficient service. Prior to that meet-and-confer discussion, SQ had
               13 provided me with a purported proof of service (a true and correct copy of which is
               14 attached hereto as Exhibit 1), which is different from the purported proof of service
               15 that SQ later filed in this case as ECF No. 19. During our October 2, 2018 call,
               16 and in an effort to obviate the need for that motion, I offered to execute a waiver of
               17 service pursuant to Rule 4(d) of the Federal Rules of Civil Procedure on behalf of
               18 Mr. Jia. On October 9, 2018, I received a letter from SQ’s counsel declining that
               19 offer to waive service.
               20             I declare under penalty of perjury and the laws of the United States of
               21 America and the State of California that the foregoing is true and correct.
               22
               23             Executed on October 26, 2018 in Los Angeles, California.
               24
               25
               26                                                          /s/ Daniel Scott Schecter .
               27                                                            Daniel Scott Schecter
               28

ATTORNEYS AT LAW
  CENT UR Y CIT Y                                                 1
